Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims overcome the 112(b) rejection on record. Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.

Applicant details to structural differences between the instant invention and Barton regarding the blocking aspect of the solar tracker. However, Applicant’s arguments are directed to Barton in detail without consideration of the broad requirements of the claims. The claim simply requires an actuation element which drives and blocks the gear element wherein the actuation element engages in toothing of the gear for either driving or for blocking. Barton teaches an arc gear coupled to a drive shaft and a motor integrated therein (Fig. 2A). The arc gear and the drive shaft include teeth and the motor facilitates the driving and the blocking of the arc gear ([0069]). It is not of patentable consequence as compared to the instant claims that Barton discloses a “more complicated” structure as the claims are directed to a device interpreted to be comprising, not consisting of language. Barton may teach additional features, however, Barton teaches features which read on the claim as presented. If Applicant wishes to incorporate structural features which are patentability distinct from Barton’s, Applicant is invited to amend the claim as such. 

Regarding Claim 3, Applicant attempts to argue the claimed configuration is not taught but provides no further detail other than to cite the former detailed description of Barton. This is not a showing of the deficiency of the rejection in view of Claim 3. Additionally, Applicant argues the “effect of the distinctive feature” is not taught by Barton. However, prior art need not recognize a common advantage with the instant invention to anticipate the claim. It appears Applicant is attempting to distinguish the instant from the prior art by stating there was not recognition of the solution in the “combination of cited documents”. If Applicant is attempting to disclose an unexpected result, this cannot be applied to the instant rejection as the ground of rejection are 102(a)(1) and secondary considerations may only be presented to rebut a 103 rejection based on obviousness. 

 Barton teaches a structure which anticipates the claims as presented. Applicant has failed to sufficiently rebut the anticipatory rejection on record and as such, it is maintained without deficiency.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180091088 by Barton et al (hereinafter Barton).

Regarding Claim 1, Barton discloses a solar module comprising a panel assembly which is pivotable about at least one axis (102 Fig. 1 teaching the claimed “having at least one pivotable module table (2a, 2b, 2c) which supports at least one photovoltaic solar module (3) coupled to a gear assembly which drives the panels for tracking the sun (120 Fig. 1 teaching the claimed “and is coupled in such a manner to at least one gear element (4) pivotable about an axis (A) that pivoting the gear element (4) causes the module table (2a to 2c) to be pivoted so that the solar modules (3) track the motion of the sun”).  

The gear assembly comprises a drive shaft (116 Fig. 1 teaching the claimed “the gear element (4) being driven and thus pivoted by an electrically driven drive shaft (5)”), a motor integrated therein ([0069] teaching the claimed “at least one actuation element (8) being integrated in the drive shaft (5), the gear element (4) being both driven and blocked by the actuation element (8)”) and a set of engaging teeth which facilitate the pivoting of the solar panels by the gear assembly (Fig. 2a [0070] teaching the claimed “the actuation element (8) engaging into the toothing (11) of the gear element (4) for driving or blocking the gear element (4)”).  
 
Regarding Claim 2, Barton’s gear assembly includes an arc-shaped pivoting gear component (Fig. 1). In light of the instant disclosure, a “gear segment” is satisfied by such an arc (see instant [0009] for example teaching the claimed “characterized in that the gear element is a gear segment (4)”).  
 
Regarding Claim 3, Barton discloses two pins (404 Fig. 5) which correspond to two pin slots (602 Fig. 6) for engaging the teeth of the gear assembly teaching the claimed “characterized in that the actuation element (8) comprises at least two actuation pins (9a, 9b) which are disposed essentially parallel to each other and engage into the toothing (11) of the gear element (4) in order to drive (pivot) or block the gear element (4), both actuation pins (9a, 9b) each resting in adjacent tooth spaces (12a, 12b, 12c), of the toothing (11) of the gear element (4) and remaining there for blocking the gear element (4)”.  
 
Regarding Claim 4, Barton discloses the actuation motor may include a pinion gear which is ring shaped (118 Fig. 2B teaching the claimed “characterized in that the actuation element (8) is an angular or round ring or frame”).  
 
Regarding Claim 5, Barton disclose the solar panel assembly is mounted on the gear assembly (Fig. 1 teaching the claimed “characterized in that the at least one module table (2a, 2b, 2c) is mounted on the at least one gear element (4)”).  
 
Regarding Claim 6, Barton discloses a longitudinal axis of the draft shaft about which the shaft rotates would extending through the toothing (Fig. 2a teaching the claimed “characterized in that the longitudinal axis (L) of the drive shaft (5), around which it rotates, extends through the toothing (11) of the at least one gear element (4)”).  
 
Regarding Claim 7, Barton discloses the module is elevated via vertically extending posts (108 Fig. 1 teaching the claimed “characterized in that the solar plant comprises vertical posts (14) for elevated mounting of the at least one module table (2a, 2b, 2c)”) which support a supporting plate for the gear assembly (106 Fig. 1 teaching the claimed “the vertical posts (14) at least partially comprising supporting plates (15) for supporting the drive shaft (5)”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721